Citation Nr: 0111367	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  00-02 032A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of a right knee status post partial medial meniscectomy, 
subtotal lateral meniscectomy, synovectomy, and joint 
debridement with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel





INTRODUCTION

The veteran served on active duty from August 1978 to August 
1981 and from December 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana (RO), which confirmed and continued a 10 
percent rating for the service-connected right knee 
disability.  In March 2000, the RO increased the rating to 20 
percent, effective January 22, 2000.   


REMAND

The veteran maintains that his right knee disability has 
increased in severity, thereby warranting an increased 
rating.  He maintains that he has increased pain, locking, 
and instability.  He adds that pain increases with certain 
activities such as running.

The veteran's most recent VA examination was conducted in 
April 1999.  At that time, except for a great deal of 
crepitation on motion, clinical findings including range of 
motion tests were normal.  However, a medical record dated in 
January 2000 reflects that the veteran continues to receive 
treatment for locking and swelling with activity.  At that 
time, objective evaluation revealed mild synovitis, effusion, 
and popping with pain on McMurray's test.  Given the 
veteran's contentions expressed on appeal, in conjunction 
with findings recorded on the recent medical report, the 
Board is of the opinion that additional development is 
warranted.  

Additionally, although the April 1999 VA examination report 
documents that the veteran complained of increased pain, 
instability, and locking, and documents that on examination 
several tests to detect damage to the ligaments were 
conducted, the Board notes that the examiner did not address 
the requirements of DeLuca v. Brown, 8 Vet. App. 202 (1995).  
In evaluating the severity of the veteran's right knee 
disability, the application of 38 C.F.R. § 4.40 (2000), 
regarding functional loss due to pain, and 38 C.F.R. § 4.45 
(2000), regarding weakness, fatigability, incoordination or 
pain on movement of a joint must be considered.  DeLuca v. 
Brown, 8 Vet. App. 202.  

In light of the foregoing, in this case a more complete 
examination is needed to ascertain the current level of 
severity of the veteran's disability, to include the extent, 
if any, of the veteran's functional loss due to pain, and 
weakness, fatigability, incoordination or pain on movement of 
the knee joint.  The duty to assist includes obtaining 
adequate and contemporaneous VA examinations, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Littke v. Derwinski, 1 Vet. App. 90 (1990); Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121 (1991); see also 38 C.F.R. § 4.2 (2000).  

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
private or VA health care providers from 
whom he has received treatment for his 
right knee disability since January 2000, 
to include medical reports from W.S.J., 
M.D., and the VA Medical Center in New 
Orleans, Louisiana.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of all 
pertinent records identified by the 
veteran that have not been previously 
secured. 

2.  The veteran should be scheduled for a 
VA orthopedic examination to determine 
the current severity of his service-
connected right knee disability.  The 
claims folder and a copy of this remand 
must be made available to the examiner 
for review, and the examiner should 
indicate that such review has been 
accomplished.  Any necessary tests or 
studies, including X-ray studies and 
tests of joint movement against varying 
resistance, should be conducted.  All 
clinical findings should be recorded in 
detail.  The examiner should comment on 
the extent of any incoordination, 
weakened movement, and excess 
fatigability on use.  The examiner also 
should identify any objective evidence of 
pain or functional loss due to pain.  The 
examiner should comment on whether pain 
significantly limits the veteran's 
functional ability during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion during flare-ups.  If this is not 
feasible, the examiner should so state.  
The examiner should also comment on the 
extent, if any, to which the veteran's 
disability adversely affects his ability 
to work.  The rationale for any 
conclusion reached should be provided.

3.  Thereafter, the RO should ensure 
compliance with the instructions 
contained herein, including ensuring that 
the examination report contains all of 
the above-requested information.  Stegall 
v. West, 11 Vet. App. 268 (1998).  If any 
development is incomplete, corrective 
action should be implemented.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  Thereafter, the RO should 
readjudicate the veteran's claim, to 
include consideration of VAOPGCPREC 23-97 
(July 1, 1997); VAOPGCPREC 9-98 (August 
14, 1998); and Esteban v. Brown, 6 Vet. 
App. 259 (1994).  If the appeal is not 
granted to the veteran's satisfaction, he 
and his representative should be 
furnished with a supplemental statement 
of the case and should be afforded the 
applicable time period in which to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran is advised that a failure to report for the 
scheduled examination without good cause could result in the 
denial of his claim.  38 C.F.R. § 3.655 (2000).  The veteran 
is also advised that he has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's 

Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. Crawford 
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


